Name: Commission Regulation (EEC) No 873/80 of 10 April 1980 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/ 10 Official Journal of the European Communities 11 . 4 . 80 COMMISSION REGULATION (EEC) No 873/80 of 10 April 1980 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 1 1 (3 ) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 6-25 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3 ), as last amended by Regulation (EEC) No 2213/79 (4); whereas the amount of aid must be adjusted to take account of the movement of prices for caseins in international trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , the amount '6-25 ECU' is replaced by ' 5-75 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( J ) OJ No L 204, 28 . 7 . 1978 , p. 6 . C ) OJ No L 91 , 25 . 4 . 1970 , p. 28 . ( «) OJ No L 256, 11 . 10 . 1979 , p . 23 .